UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1480



THE HUNTINGTON MORTGAGE COMPANY,

                                              Plaintiff - Appellant,

          versus


RICHARD G. SHERMAN; TRACY O. HOBSON,

                                           Defendants - Appellees,

          and


MORTGAGE POWER FINANCIAL SERVICES, INCORPO-
RATED; JANG HOO JOO; HYUNG SON; JORGE ESTRADA;
JOSE JOVEL,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-2498-AW)


Submitted:   January 31, 2001          Decided:     February 15, 2001


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Hansel H. Rhee, LEE & MCSHANE, P.C., Washington, D.C., for Ap-
pellant. John R. Tjaden, Silver Spring, Maryland; Kevin Karpinski,
ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The Huntington Mortgage Company appeals from the district

court’s order awarding summary judgment to Richard Sherman and

Tracy Hobson on its claim alleging negligent misrepresentation

under Maryland law. Our review of the record, the parties’ briefs,

and the district court’s opinions discloses no reversible error.

Accordingly, we grant Hobson’s motion to file a surreply brief and

affirm on the reasoning of the district court.      The Huntington

Mortgage Co. v. Sherman, No. CA-97-2498-AW (D. Md. filed Aug. 31,

1999; entered Sept. 3, 1999; filed Mar. 14, 2000; entered Mar. 15,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2